An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-301
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 5 August 2014


LINDA G. BROUSARD,
     Plaintiff,

      v.                                        Pitt County
                                                No. 13 CVS 87
DONALD V. BROUSARD,
     Defendant.


      Appeal by plaintiff from order entered 2 December 2013 by

Judge Alma L. Hinton in Pitt County Superior Court.                      Heard in

the Court of Appeals 21 July 2014.


      Teresa DeLoatch Bryant for plaintiff-appellant.

      Rouse & Gasch, PLLC, by Robert D. Rouse, III, and DeeDee
      Rouse Gasch, for defendant-appellee.


      HUNTER, JR., Robert N., Judge.


      Plaintiff Linda G. Brousard appeals from an order granting

summary judgment in favor of defendant Donald V. Brousard.                      For

the reasons stated herein, we dismiss this appeal as untimely.

      Plaintiff     and    defendant     were    married    in   July    1986   and

divorced in September 2007.              The marital home was awarded to

defendant     in    the    divorce     proceedings.         In    January     2008,
                                           -2-
plaintiff and defendant reconciled and, in July 2008, plaintiff

moved from her residence into the former marital home now owned

by defendant.       Plaintiff continued to pay the mortgage on her

residence until she sold the house in December 2009.                          Starting

in January 2010, plaintiff wrote a check payable to defendant

each month in the amount of $1,000.                    Plaintiff wrote her last

$1,000    check    to     defendant       in   July    2012    and    moved    out    of

defendant’s home in September 2012.

      Plaintiff filed a complaint against defendant on 15 January

2013 alleging that she was entitled to: (1) a refund of the

$1,000 per month she paid to defendant based upon breach of

fiduciary duty, fraud, and breach of contract; (2) recovery of

money she spent for improvements made to defendant’s house based

upon quantum meruit; and (3) a writ of possession to retrieve

her   furniture     and    personal       property     from    the    home.     On    18

September 2013, defendant filed a motion for summary judgment

seeking    dismissal      of    plaintiff’s       claims.       Plaintiff      took    a

voluntary    dismissal         of   the    writ   of   possession      claim    on    15

November 2013.

      The trial court held a hearing on the summary judgment

motion on 18 November 2013.               By order filed 2 December 2013, the

trial    court    granted      summary     judgment    in     favor   of   defendant.
                                        -3-
Plaintiff     was   served     with   the   order    on   4   December    2013   and

noticed appeal on 6 January 2014.

      Although neither party has addressed this issue, we must

first consider whether this Court has jurisdiction to consider

this appeal.          North Carolina Rule of Appellate Procedure 3(c),

entitled “Time for Taking Appeal,” states, in pertinent part:

            [i]n civil actions and special proceedings,
            a party must file and serve a notice of
            appeal: (1) within thirty days after entry
            of judgment if the party has been served
            with a copy of the judgment within the three
            day period prescribed by Rule 58 of the
            Rules of Civil Procedure; or (2) within
            thirty days after service upon the party of
            a copy of the judgment if service was not
            made within that three day period[.]

N.C. R. App. P. 3(c)(1)–(2) (2013).                 The provisions of N.C. R.

App. P. 3 are jurisdictional.           Dogwood Dev. & Mgmt. Co. v. White

Oak   Transp.   Co.,     362   N.C.   191,    197–98,     657    S.E.2d   361,   365

(2008). A jurisdictional default requires dismissal.                        Id. at

197, 657 S.E.2d at 365.

      Here, plaintiff was served with a copy of the order within

the   three     day     period    prescribed        by    Rule    58.     However,

plaintiff’s notice of appeal was filed on 6 January 2014, more

than thirty days after entry of the order.                       Thus, plaintiff’s

notice of appeal was not in compliance with Rule 3, and we

dismiss plaintiff’s appeal.
                          -4-
Dismissed.

Judges BRYANT and STROUD concur.

Report per Rule 30(e).